Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
this 24th day of September, 2014 (the “Effective Date”), by and between
Whitbrit, LLC, an Oregon limited liability company (“Seller”), and SUMMIT
HEALTHCARE REIT, INC. a Maryland corporation, or its assignee (“Buyer”).

 

Therefore, in consideration of the mutual representations, warranties and
promises of the parties, the parties enter into the following:

 

AGREEMENT

 

1.     Purchase and Sale. On the terms and conditions set forth herein, Seller
shall sell, assign, transfer, convey and deliver to Buyer and Buyer shall
purchase from Seller its interest in the following, which are hereinafter
referred to collectively as the “Property”:

 

(a)     The improvements located on the Real Property, consisting of one (1)
skilled nursing and residential care facility for the elderly as described in
Schedule 1(a) attached hereto (the “Facility”), owned by Seller, and all right,
title and interest of Seller in and to the items described in this Section 1 (a)
through (f) herein;

 

(b)     All of the real estate on which the Facility is situated, together with
all tenements, easements, appurtenances, privileges, rights of way, and other
rights incident thereto, all building and improvements and any parking lot to
the Facility located thereon situated in the State of Oregon, which is described
in Exhibit A attached hereto and made a part hereof by this reference
(collectively, the “Real Property”);

 

(c)     All of the tangible personal property, inventory, equipment, machinery,
supplies including drugs and other supplies, spare parts, furniture,
furnishings, warranty claims, contracts, including but not limited to supply
contracts, contracts rights, intellectual property, including but not limited to
patents, trade secrets, and all rights and title to the names under which the
Facility operates, mailing lists, customer lists, vendor lists, resident files,
books and records owned by the Seller, who may retain copies of same, and shall
have reasonable access to such books and records after the Closing as required
for paying taxes and responding to legal inquiry, as such personal property is
described in Schedule 1(c) attached hereto (collectively, the “Personal
Property”);

 

(d)     All transferable licenses, permits, certifications, assignable
guaranties and warranties in favor of Seller, approvals or authorizations and
all assignable intangible property not enumerated herein which is used by the
Seller in connection with the Facility, and all other assets whether tangible or
intangible;

 

(e)     All trade names or other names commonly used to identify the Facility
and all goodwill associated therewith. The intent of the parties is to transfer
to Buyer only such names and goodwill associated with the Facility itself and
not with Seller or any affiliate of Seller, so as to avoid any interference with
the unrelated business activities of Seller; and

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 1 of 49

--------------------------------------------------------------------------------

 

 

(f)     All telephone numbers used in connection with the operation of the
Facility, and to the extent not described above, all goodwill of Seller
associated with the Facility (the items described in clauses (d), (e) and (f)
above are collectively referred to as “Intangibles”).

 

2.     Excluded Assets. Seller’s cash, investment securities, bank account(s)
and accounts receivable, and deposits attributable and relating to the operation
of the Facility, and Seller’s corporate minute books and corporate tax returns,
partnership records, and other corporate and partnership records shall be
excluded from the Property sold by Seller to Buyer hereunder as well as Seller’s
real property not identified in Schedule 1(a) (the “Excluded Assets”).

 

3.     Purchase Price; Deposits. The following shall apply with respect to the
Purchase Price of the Property:

 

(a)     The purchase price (the “Purchase Price”) payable by Buyer to Seller for
the Property is Eleven Million Two Hundred Fifty Thousand Dollars ($11,250,000).

 

(b)     The Purchase Price as allocated to the Facility by Seller is set forth
on Schedule 3 attached hereto and made a part hereof.

 

(c)     Within three (3) business days after this Agreement is fully executed by
the parties, Buyer shall deposit the sum of One Hundred Thousand Dollars
($100,000) as an earnest money deposit (“Initial Deposit”) with Lawyers Title
Company/Commonwealth Title, 4100 Newport Place Drive, Suite 120, Newport Beach,
California 92660, Attention: Debi Calmelat (“Title Company” or “Escrow Agent”),
and Escrow Agent will deposit it into an interest-bearing account with the
interest for the benefit of Buyer. In addition, if Buyer has not terminated this
Agreement on or before the expiration of the Due Diligence Period (defined
below), then Buyer shall deposit with Escrow Agent an additional non-refundable,
except as otherwise expressly provided herein, One Hundred Thousand Dollars
($100,000) (“Non-Refundable Additional Deposit”) within three (3) business days
following the expiration of the Due Diligence Period (the Initial Deposit and
the Non-Refundable Additional Deposit are collectively referred to as the
“Deposits”). Interest earned on the Deposits shall be paid to the party entitled
to such amount as provided in this Agreement.

 

(d)     At Closing, the Deposits shall be credited against the Purchase Price
and Buyer shall deposit the balance of the Purchase Price in Cash to the Escrow
Agent.

 

(e)     Buyer shall not assume or pay, and Seller shall continue to be
responsible for, any and all debts, obligations and liabilities of any kind or
nature, fixed or contingent, known or unknown, of Seller not expressly assumed
by Buyer in this Agreement. Specifically, without limiting the foregoing, Buyer
shall not assume any obligation, liability, cost, expense, claim, action, suit
or proceeding pending as of the Closing, nor shall Buyer assume or be
responsible for any subsequent claim, action, suit or proceeding arising out of
or relating to any such other event occurring, with respect to the manner in
which Seller conducted its business at the Facility prior to the Closing. In
addition, Buyer shall not assume successor liability obligations to Medicare,
Medicaid, HMO or any other third party payer programs or be responsible for
recoupment’s, fines, or penalties required to be paid to such parties as a
result of the operation of the Facility by Seller or Seller’s operating entity
(“Operator”). Buyer shall assume all obligation, liability, cost, expense,
claim, action, suit or proceeding arising out of or relating to any event
occurring, with respect to the manner in which Buyer or any third party operator
of Buyer conducted its business at the Facility on or after the Closing.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 2 of 49

--------------------------------------------------------------------------------

 

 

(f)     Each party hereby agrees to the allocation of the Purchase Price set
forth on Schedule 3 attached hereto. Neither Buyer nor Seller shall assert an
allocation of the Purchase Price which differs from that set forth in Schedule 3
to any governmental authority or taxing authority. Buyer shall provide Seller
with copies of all final appraisals relating to the property purchased by Buyer
pursuant to this Agreement. Such appraisals shall be provided within five (5)
days of receipt by Buyer.

 

4.     Closing. The closing of the purchase and sale transactions pursuant to
this Agreement (“Closing”) shall occur on or before the date that is thirty (30)
days after the expiration of the Due Diligence Period (“Closing Date”). The
Closing shall take place through Seller’s delivery of a Special Warranty Deed in
the form attached hereto marked Exhibit 1 (the “Deed”), and Buyer’s delivery of
cash or immediately available funds through an escrow agreement (the “Escrow”)
to be established with the Escrow Agent pursuant to form escrow instructions
which shall be modified to be consistent with the terms and provisions of this
Agreement, and which shall be mutually agreed upon by the parties hereto.

 

5.     Conveyance. Title to the Facility shall be conveyed to Buyer by the Deed
and bill of sale in form agreed to by the parties prior to the end of the Due
Diligence Period, as defined herein. Fee simple indefeasible title to the Real
Property, and marketable title to the Personal Property, shall be conveyed from
Seller to Buyer or Buyer’s nominee in “AS-IS, WHERE-IS” condition, free and
clear of all liens, charges, easements and encumbrances of any kind, other than:

 

(a)     Liens for real estate taxes or assessments not yet due and payable;

 

(b)     The standard printed exceptions included in the Title Commitment, as
defined in Section 14(a) herein;

 

(c)     Such exceptions that appear in the Title Commitment and that are either
waived or approved by Buyer in writing pursuant to Section 14(b) herein;

 

(d)     Liens or encumbrances caused by the actions of Buyer but not those
caused by the actions of Seller; and

 

(e)     Those matters identified as Permitted Exceptions on the attached
Exhibit B.

 

The items described in this Section 5 are sometimes collectively referred to as
the “Permitted Exceptions.”

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 3 of 49

--------------------------------------------------------------------------------

 

 

6.     Buyer’s Due Diligence.

 

(a)     Buyer shall have sixty (60) days from the Effective Date to complete
Buyer’s due diligence review of the Property (the “Due Diligence Period”).
During the Due Diligence Period, Seller shall permit the officers, employees,
directors, agents, consultants, attorneys, accountants, lenders, appraisers,
architects, investors and engineers designated by Buyer and representatives of
Buyer (collectively, the “Buyer’s Consultants”) access to, and entry upon the
Real Property and the Facility to perform its normal and customary due
diligence, including, without limitation, the following (collectively, the “Due
Diligence Items”):

 

(i)     Review of vendor contracts (“Contracts”) and leases (“Leases”) to which
the Facility (or the Seller, on behalf of the Facility) are a party, as set
forth on Schedule 8(f) attached hereto;

 

(ii)     Obtain an environmental investigation (including a Phase 1
Environmental Audit);

 

(iii)     Inspection of the physical structure of the Facility;

 

(iv)     Review of current Title Commitment, as defined in Section 14 herein,
and underlying documents referenced therein;

 

(v)     Review of ALTA Surveys, as defined in Section 14 herein, for the
Facility;

 

(vi)     Inspection of the books and records of the Facility and that portion of
the Seller’s books and records which pertain to the Facility;

 

(vii)     Review of the Due Diligence Items, as described in Schedule 10(a)(v)
attached hereto, to be provided by Seller within five (5) business days
following the Effective Date;

 

(viii)     Complete such other inspections or investigations as Buyer may
reasonably require relating to the ownership, operation or maintenance of the
Facility;

 

(ix)     View resident files, agreements, and any other documentation regarding
the residents of the Facility, which review shall in all events be subject to
all applicable laws, rules and regulations concerning the review of medical
records and other types of patient records; and

 

(x)     Review files maintained by the State of Oregon relating to the Facility;
and

 

(xi)     Review all drawings, plans and specifications and all engineering
reports for the Facility in the possession of or readily available to Seller;
and

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 4 of 49

--------------------------------------------------------------------------------

 

 

(xii)     Seller will furnish copies of all environmental reports, property
condition reports, appraisals, title reports and ALTA Surveys (or surveys) that
it currently has in its possession.

 

(xiii)     Review copies of currently effective written employment manuals or
written employment policies and/or procedures have been provided to or for
employees.

 

(xiv)     Successful negotiation of Lease with Sapphire Health Services (“New
Operator”), Buyer’s tenant.

 

(xv)     Successful negotiation of Operations Transfer Agreement between
Seller’s operating entity and New Operator (“Operations Transfer Agreement”).

 

Notwithstanding the foregoing provisions of this Subsection, in the event Seller
fails to deliver all Due Diligence Items listed in Schedule 10(a)(v) on or
before the time set forth in Subsection (a)(vii) above, then the Due Diligence
Period shall be deemed extended on a day-to-day basis until Seller completes
such delivery of the Due Diligence Items to Buyer.

 

(b)     Buyer agrees and acknowledges that: (i) Buyer agrees to hold in
confidence and will not disclose the Due Diligence Items and/or the contents
thereof or any other materials received from Seller pursuant to this Agreement
(the “Property Information”) or any of the provisions, terms or conditions
thereof, or any information disclosed therein or thereby, to any party outside
of Buyer’s organization, other than Buyer’s Consultants and Buyer shall use
commercially reasonable efforts to ensure that the Due Diligence Items are held
in confidence by Buyer’s Consultants; (ii) the Property Information is delivered
to Buyer solely as an accommodation to Buyer; (iii) Seller has not undertaken
any independent investigation as to the truth, accuracy or completeness of any
matters set out in or disclosed by the Property Information; and (iv) except as
expressly contained in this Agreement, Seller has not made and does not make any
warranties or representations of any kind or nature regarding the truth,
accuracy or completeness of the information set out in or disclosed by the
Property Information.

 

(c)     All due diligence activities of Buyer at the Facility shall be scheduled
with Seller upon two (2) business days prior notice. Reviews, inspections and
investigations at the Facility shall be conducted by Buyer in such manner so as
not to disrupt the operation of the Facility.

 

(d)     Buyer may, at its sole cost, obtain third party engineering and physical
condition reports and a Phase I Environmental Audit covering the Facility,
certified to Buyer, prepared by an engineering and/or environmental consultants
acceptable to Buyer; provided, no inspection by Buyer’s Consultants shall
involve the taking of samples or other physically invasive procedures (such as a
Phase II environmental audit) without the prior written consent of Seller, which
consent shall not be unreasonably withheld or delayed, and Buyer shall provide
copies of all final reports (except for appraisals or attorney-client
communications) received from such third parties (the “Third Party Reports”) to
Seller within ten (10) days of Buyer receiving the Third Party Reports.
Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall indemnify, defend (with counsel acceptable to Seller) and hold Seller and
its employees and agents, and each of them, harmless from and against any and
all losses, claims, damages and liabilities, without limitation, attorneys’ fees
incurred in connection therewith) arising out of or resulting from Buyer’s
exercise of its right of inspection as provided for in this Section 6; provided,
however, such indemnification shall not extend to matters merely discovered by
Buyer and/ or the acts or omissions of Seller or any third party, except for the
acts or omissions of Buyer’s Consultants. The indemnification obligation of
Buyer under this Section 6 shall survive the Closing or earlier termination of
this Agreement. Following any audit or inspection as provided for herein, Buyer
shall return the Real Property and the Facility to the condition in which they
existed immediately prior to such audit or inspection.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 5 of 49

--------------------------------------------------------------------------------

 

 

(e)     On or before 5:00 p.m. (Pacific Time) on the last day of the Due
Diligence Period, Buyer shall provide Seller with copies of all Third Party
Reports and provide Seller with notice that:

 

(i)     The inspections and audits are not acceptable to Buyer in its sole and
absolute discretion and Buyer terminates this Agreement, and in such event,
neither party shall have any further rights and obligations under this
Agreement, except the obligations which expressly survive the termination of
this Agreement; or

 

(ii)      Provide Seller with written notice that the inspections and audits are
acceptable to Buyer in its sole and absolute discretion.

 

(f)     If this Agreement is terminated prior to Closing, Buyer shall promptly
return to Seller or destroy all copies of the Due Diligence items.

 

7.     Prorations; Closing Costs; Possession; Post Closing Assistance.

 

(a)     There will be no prorations at the Closing, and Sellers and New
Operator, its successors or assigns shall address the proration of all taxes,
costs and expenses relating to the Facility pursuant to the Operations Transfer
Agreement.

 

(a)     Seller shall pay any state, county and local transfer taxes arising out
of the transfer of the Real Property.

 

(b)     Seller shall pay the cost of the standard owner’s title insurance
policy, as described in this Agreement (excluding any survey exception or
deletion of coverage). Buyer shall pay the cost of any lender’s policy for
Buyer’s lender, any title endorsements or extended coverage requested by Buyer
and its lender and the cost of updating or obtaining new Surveys. Seller and
Buyer shall share equally all fees of Escrow Agent. All other costs associated
with title and survey matters shall be paid in accordance with custom and
practice of the County in which the Facility is located.

 

(c)     Buyer and Seller shall each pay their own attorney’s fees. Buyer shall
pay for all costs of review of the Due Diligence Items and its additional due
diligence inspection costs including, without limitation, the cost of any
environmental reports.

 

8.     Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer that:

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 6 of 49

--------------------------------------------------------------------------------

 

 

(a)     Legality.

 

(i)     Organization, Corporate Powers, Etc. Seller is duly organized, validly
existing and in good standing under the laws of the State of Oregon. Seller has
full power, authority and legal right (A) to execute and deliver, and perform
and observe the provisions of this Agreement and each Transaction Document, as
defined herein, (B) to transfer good, indefeasible title to the Property to
Buyer free and clear of all liens, claims and encumbrances except for Permitted
Exceptions (as defined in Section 5 hereof), and (C) to carry out the
transactions contemplated hereby and by such other instruments to be carried out
by such party.

 

(ii)     Due Authorization, Etc. This Agreement and the Closing Documents (as
defined in Section 10(b)) (collectively the “Transaction Documents”) have been,
and each instrument provided for herein or therein to which Seller is a party
will be, when executed and delivered as contemplated hereby authorized, executed
and delivered by Seller and the Transaction Documents constitute, and each such
instrument will constitute, when executed and delivered as contemplated hereby,
legal, valid and binding obligations of Seller and enforceable in accordance
with their terms.

 

(iii)     Governmental Approvals. To the best of Seller’s knowledge, no consent,
approval or other authorization (other than corporate or other organizational
consents which have been obtained), or registration, declaration or filing with,
any court or governmental agency or commission is required for the due execution
and delivery of any of the Transaction Documents or for the validity or
enforceability thereof against such party other than the recording or filing for
recordation of the Deed which recordings shall be accomplished at Closing.

 

(iv)     Other Rights. No right of first refusal, option or preferential
purchase or other similar rights are held by any person with respect to any
portion of the Property.

 

(v)     No Litigation. Except as set forth on Schedule 8(a)(v) attached hereto,
neither Seller nor its registered agent for service of process has been served
with summons with respect to any actions or proceedings pending or, to Seller’s
actual knowledge, no such actions or proceedings are threatened, against Seller
before or by any court, arbitrator, administrative agency or other governmental
authority, which (A) individually or in the aggregate, are expected, in the
reasonable judgment of Seller, to materially and adversely affect Seller’s
ability to carry out any of the transactions contemplated by any of the
Transaction Documents or (B) otherwise involve any portion of the Property
including, without limitation, the Facility.

 

(vi)     No Conflicts. Neither the execution and delivery of the Transaction
Documents to which Seller is a party, compliance with the provisions thereof,
nor the carrying out of the transactions contemplated thereby to be carried out
by such party will result in (A) a breach or violation of (1) any material law
or governmental rule or regulation applicable to Seller now in effect, (2) any
provision of any of Seller’s organizational documents, (3) any material
judgment, settlement agreement, order or decree of any court, arbitrator,
administrative agency or other governmental authority binding upon Seller, or
(4) any material agreement or instrument to which Seller is a party or by which
Seller or its respective properties are bound; (B) the acceleration of any
obligations of Seller; or (C) the creation of any lien, claim or encumbrance
upon the Property.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 7 of 49

--------------------------------------------------------------------------------

 

 

(b)     Property. As of the Effective Date and the Closing Date, except as set
forth on Schedule 8(b):

 

(i)     Seller has no actual knowledge of and has not received any notice of
outstanding deficiencies or work orders of any authority having jurisdiction
over any portion of the Property;

 

(ii)     Seller has no actual knowledge of and has not received any notice of
any claim, requirement or demand of any licensing or certifying agency
supervising or having authority over the Facility to rework or redesign it in
any material respect or to provide additional furniture, fixtures, equipment or
inventory so as to conform to or comply with any law which has not been fully
satisfied;

 

(iii)     Seller has not received any notice from any governmental authority of
any material violation of any law applicable to any portion of the Real Property
or to the Facility;

 

(c)     Condemnation. To the actual knowledge of Seller, there is no pending or
threatened condemnation or similar proceeding or assessment affecting the Real
Property, nor, to the actual knowledge of Seller, is any such proceeding or
assessment contemplated by any governmental authority.

 

(d)     Hazardous Substances. Except as disclosed in any of the Due Diligence
Items, any phase I, phase II or other environmental study commissioned by Buyer,
or on Schedule 8(d) (and as disclosed to Buyer during the Due Diligence Period),
and to Seller’s actual knowledge, there has been no production, storage,
manufacture, voluntary or involuntary transmission, use, generation, treatment,
handling, transport, release, dumping, discharge, spillage, leakage or disposal
at, on, in, under or about the Real Property of any Hazardous Substances by
Seller, or any affiliate or agent thereof, except in strict compliance with all
applicable Laws. To Seller’s actual knowledge there are no Hazardous Substances
at, on, in, under or about the Real Property in violation of any Law, and to
Seller’s actual knowledge, there is no proceeding or inquiry by any federal,
state or local governmental agency with respect thereto. For purposes of this
Agreement, “Hazardous Substances” shall mean any hazardous or toxic substances,
materials or wastes, including, without limitation, those substances, materials
and wastes listed in the United States Department of Transportation Table (49
CFR 172.1 01) or by the Environmental Protection Agency as hazardous substances
(40 CFR Part 302 and amendments thereto) or such substances, materials and
wastes which are or become regulated under any applicable local, state or
federal law (collectively, “Laws”), including, without limitation, any material,
waste or substance which is (i) a hazardous waste as defined in the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901 et seq.);
(ii) a pollutant or contaminant or hazardous substance as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. § 9601 et seq.); (iii) a hazardous substance pursuant to §
311 of the Clean Water Act (33 U.S.C. § 1251, et seq., 33 U.S.C. § 1321) or
otherwise listed pursuant to § 307 of the Clean Water Act (33 U.S.C. § 1317);
(iv) a hazardous waste pursuant to § 1004 of the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.); (v) polychlorinated biphenyls (PCBs) as
defined in the Federal Toxic Substance Control Act, as amended (15 U.S.C. § 2501
et seq.); (vi) hydrocarbons, petroleum and petroleum products; (vii) asbestos;
(viii) formaldehyde or medical or biohazardous waste; (ix) radioactive
substances; (x) flammables and explosives; (xi) any state statutory counterparts
to those federal statutes listed herein; or (vii) any other substance, waste or
material which could presently or at any time in the future require remediation
at the behest of any governmental agency. Any reference in this definition to
Laws shall include all rules and regulations which have been promulgated with
respect to such Laws.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 8 of 49

--------------------------------------------------------------------------------

 

 

(e)     Brokers. Neither Seller nor Buyer has dealt with any broker or finder in
connection with the transactions contemplated hereby. Each party represents and
warrants to the other party that it has not dealt with any broker, salesman,
finder or consultant with respect to this Agreement or the transactions
contemplated hereby. Each party agrees to indemnify, protect, defend, protect
and hold the other party harmless from and against all claims, losses, damages,
liabilities, costs, expenses (including reasonable attorneys’ fees and
disbursements) and charges resulting from such indemnifying party’s breach of
the foregoing representation. The provisions of this Section 8(e) shall survive
the Closing or earlier termination of this Agreement for a period of twelve (12)
months.

 

(f)     Leases and Contracts. Schedule 8(f) is a list of all Leases and
Contracts relating to the Facility to which Seller is a party or by which Seller
may be bound. Seller has made or will promptly make available to Buyer true,
complete and accurate copies of all Leases and Contracts including, without
limitation, any modifications thereto. All of the Leases and Contracts are in
full force and effect without claim of material default there under, and, except
as may be set forth on Schedule 8(f).

 

(g)     Financial Statements. Within five (5) business days after the execution
of this Agreement, Seller shall provide to Buyer (i) the unaudited balance
sheets of the Operating entities for the last three (3) fiscal years ending
prior to the date of this Agreement and the unaudited balance sheets of the past
three (3) fiscal quarters completed prior to the date of this Agreement and (ii)
the related consolidated statements of income, results of operations, changes in
members’ equity and changes in financial position with respect to each such
period for Operator as compared with the immediately prior period (collectively,
the “Financial Statements”). The Financial Statements taken as a whole (A)
fairly present the financial condition and results of operation of the Operators
for the periods indicated, (B) are true, accurate, correct and complete in all
material respects, and (C) except as stated in Schedule 8(g) (or in the notes to
the Financial Statements) have been prepared in accordance with the Operator’s
tax basis reporting, as consistently applied. Except as disclosed in
Schedule 8(g), or otherwise disclosed in writing to Buyer, to Seller’s actual
knowledge neither Seller nor the Facility is obligated for or subject to any
material liabilities, contingent or absolute, and whether or not such
liabilities would be disclosed in accordance with tax basis reporting, and
Schedule 8(g) sets forth all notes payable, other long term indebtedness and, to
Seller’s actual knowledge, all other liabilities to which the Facility and the
Real Property are or at Closing (and following Closing) will be subject, other
than new indebtedness obtained by Buyer in connection with its purchase of the
Property. Seller has received no notice of default under any such instrument.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 9 of 49

--------------------------------------------------------------------------------

 

 

(h)     Licensure. As of the date hereof, except as set forth on Schedule 8(j)
attached hereto, there is no action pending or, to the actual knowledge of
Seller, recommended by the appropriate state or federal agency to revoke,
withdraw or suspend any license to operate the Facility, or certification of the
Facility, or any material action of any other type with regard to licensure or
certification. The Facility is, to the actual knowledge of Seller, operating and
functioning as a skilled nursing and residential care facility for the elderly
without any waivers from a governmental agency affecting the Facility except as
set forth in Schedule 8(j), and is fully licensed for a skilled nursing
facility, as applicable, by the State of Oregon for the number of beds and
licensure category set forth in Schedule 1(a) hereto. Schedule 8(j) attached
hereto contains a complete and accurate list of all life safety code waivers or
other waivers affecting the Facility.

 

(i)     Regulatory Compliance.

 

(i)     To Seller’s actual knowledge, Seller or the Operator has duly and timely
filed all reports and other items required to be filed (collectively, the
“Reports”) with respect to any cost based or other form of reimbursement program
or any other third party payor (including without limitation, Medicare,
Medicaid, medically indigent assistance, Blue Cross, Blue Shield, any health
maintenance, preferred provider, independent practice or other healthcare
related organizations, peer review organizations, or other healthcare providers
or payors) (collectively, “Payors”) and have timely paid all amounts shown to be
due thereon. At the time of filing, to Seller’s actual knowledge, each Report
was true, accurate and complete. To Seller’s actual knowledge, all rights and
obligations of the Facility or Seller under such Reports are accurately
reflected or provided for in the Financial Statements.

 

(ii)     Except as set forth in Schedule 8(k) attached hereto, (a) to Seller’s
actual knowledge neither Seller nor, to Seller’s actual knowledge, the Operator,
is delinquent in the payment of any amount due under any of the Reports for the
Facility, (b) there are no written or threatened proposals by any Payors for
collection of amounts for which Seller or the Facility could be liable, (c)
there are no current or pending claims, assessments, notice, proposal to assess
or audits of Seller or Operator of the Facility with respect to any of the
Reports, and, to Seller’s actual knowledge, no such claims, assessments,
notices, or proposals to assess or audit are threatened, and (d) neither Seller
nor Operator has executed any presently effective waiver or extension of the
statute of limitations for the collection or assessment of any amount due under
or in connection with any of the Reports with respect to the Facility.

 

(iii)     Except as set forth in Schedule 8(k) attached hereto, neither Seller,
nor to Seller’s Knowledge, Operator has received an unsatisfied notice of
failure to comply with all applicable Laws, settlement agreements, and other
agreements with any state or federal governmental body relating to or regarding
the Facility (including all applicable environmental, health and safety
requirements), and Seller or the Operator has and maintains all permits,
licenses, authorizations, registrations, approvals and consents of governmental
authorities and all health facility licenses, accreditations, Medicaid, Medicare
and other Payor certifications necessary for its activities and business
including the operation of the Facility as currently conducted. The health
facility license for the Facility, Medicaid and Medicare and other Payor
certifications, Medicaid provider agreement and other agreements with any Payors
is in full force and effect without any waivers of any kind (except as disclosed
in Schedule 8(k)) and has not been amended or otherwise modified, rescinded or
revoked or assigned nor, to Seller’s actual knowledge, (a) is there any
threatened termination, modification, recession, revocation or assignment
thereof, (b) no condition exists nor has any event occurred which, in itself or
with the giving of notice, lapse of time or both would result in the suspension,
revocation, termination, impairment, forfeiture, or non-renewal of any
governmental consent applicable to Seller or to the Facility or of any
participation or eligibility to participate in any Medicare, Medicaid, or other
Payor program and (c) there is no claim that any such governmental consent,
participation or contract is not in full force and effect.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 10 of 49

--------------------------------------------------------------------------------

 

 

(j)     Regulatory Surveys. Seller has delivered to Buyer, in the manner
required pursuant to the terms of this Agreement, complete and accurate copies
of the survey or inspection reports made by any governmental authority with
respect to the Facility during the calendar years 2011, 2012, 2013 and
year-to-date 2014 which are in Seller’s possession. To the best of Seller’s
knowledge, after diligent investigation, and except as shown on Schedule 8(l),
all exceptions, deficiencies, violations, plans of correction or other
indications of lack of compliance in such reports or have been fully corrected
and there are no bans or limitations in effect, pending or threatened with
respect to admissions to the Facility nor any licensure curtailments in effect,
pending or threatened with respect to the Facility. Seller shall continue to
deliver all such surveys, inspection reports as and when same are received
and/or filed as the case may be prior to the Closing.

 

(k)     Licensed Bed/Current Rate Schedule. As of the Effective Date,
Schedule 8(m) sets forth (i) the number of licensed beds and the number of
operating beds in the Facility, (ii) the current standard private rates charged
by the Facility to all of its residents, and (iii) the number of beds or units
presently occupied in, and the occupancy percentage at the Facility, including
the current rates charged by the Facility for each such occupied bed or unit.
Neither Seller nor Operator has any Life Care Arrangement in effect with any
current or future resident (“Life Care Arrangement” is defined as a prepaid
obligation to care for a person for the life of the person).

 

(l)     Operations. The Facility is reasonably and adequately equipped and the
Facility includes sufficient and adequate numbers of furniture, furnishings,
equipment, consumable inventory, and supplies to operate the Facility as each is
presently operated by Seller. Personal Property used to operate the Facility and
to be conveyed to Buyer is free and clear of liens, security interests,
encumbrances, leases and restrictions of every kind and description, except for
Permitted Encumbrances and any liens, security interests and encumbrances to be
released at Closing.

 

(m)     No Misstatements, Etc. To Seller’s knowledge, neither the
representations and warranties of Seller stated in this Agreement, including the
Exhibits and the Schedules attached hereto, nor the Due Diligence Items or any
certificate or instrument furnished or to be furnished to Buyer by Seller in
connection with the transactions contemplated hereby, contains or will contain
any untrue or misleading statement of a material fact.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 11 of 49

--------------------------------------------------------------------------------

 

 

(n)     Supplementation of Schedules; Change in Representations and Warranties.
Seller shall have the continuing right and obligation to supplement and amend
the Schedules herein on a regular basis and Seller’s warranties and
representations required hereunder, as necessary or appropriate (i) in order to
make any representation or warranty not misleading due to events, circumstances
or the passage of time or (ii) with respect to any matter hereafter arising or
discovered up to and including the Closing Date, but Buyer shall not be deemed
to have approved such supplemental Schedules unless Buyer expressly acknowledges
approval of same in writing. In the event Seller amends any such Schedules, or
Buyer or Seller gains actual knowledge prior to the Closing that any
representation or warranty made by the other party contained in this Section 8
is otherwise untrue or inaccurate, such party shall, within five (5) days after
gaining such actual knowledge but in any event prior to the Closing, provide the
other party with written notice of such inaccuracy, whereupon the noticed party
shall promptly commence, and use its best efforts to prosecute to completion,
the cure of such matter, to the extent any such matter is curable. If any such
matter is not curable within reason and is material, in Buyer’s reasonable
business judgment, Buyer shall have the right to terminate this Agreement upon
written notice to Seller within five (5) business days of receipt or delivery of
such notice, as applicable, on the same basis as set forth in Section 13(a) if
during the Due Diligence Period and in Section 13(b)(ii) herein if after
expiration of the Due Diligence Period.

 

(o)     Survival of Representations and Warranties; Updates. The representations
and warranties of Seller in this Agreement shall not be merged with the Deed at
the Closing and shall survive the Closing for the period of one (1) year.

 

For purposes of this Agreement, the phrase “to Seller’s actual knowledge” or
words of similar import shall mean the actual knowledge of seller or words
similar in part shall mean the current, actual knowledge of Art Werner and Allen
James, without investigation. Seller represents that Art Werner and Allen James
are the most knowledgeable persons as to all matters pertaining to the Property.

 

9.     Representations and Warranties of Buyer.

 

(a)     Buyer hereby warrants and represents to Seller that:

 

(i)     Organization, Corporate Powers, Etc. Buyer is a corporation, validly
existing and in good standing under the laws of the State of Maryland and in
each other state or jurisdiction in which the nature of its business requires
the same except where a failure to be so qualified does not have a material
adverse effect on the business, properties, condition (financial or otherwise)
or operations of that person. Buyer has full power, authority and legal right
(a) to execute and deliver, and perform and observe the provisions of this
Agreement and each Transaction Document to which it is a party, and (b) to carry
out the transactions contemplated hereby and by such other instruments to be
carried out by Buyer pursuant to the Transaction Documents.

 

(ii)     Due Authorization, Etc. The Transaction Documents have been, and each
instrument provided for herein or therein to which Buyer is a party will be,
when executed and delivered as contemplated hereby, duly authorized, executed
and delivered by Buyer and the Transaction Documents constitute, and each such
instrument will constitute, when executed and delivered as contemplated hereby,
legal, valid and binding obligations of the Buyer enforceable in accordance with
their terms.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 12 of 49

--------------------------------------------------------------------------------

 

 

(iii)     Governmental Approvals. To Buyer’s actual knowledge, no consent,
approval or other authorization (other than corporate or other organizational
consents which have been obtained), or registration, declaration or filing with,
any court or governmental agency or commission is required for the due execution
and delivery of any of the Transaction Documents to which Buyer is a party or
for the validity or enforceability thereof against such party.

 

(iv)     No Litigation. Neither Buyer nor its registered agent for service of
process has been served with summons with respect to any actions or proceedings
pending or, to Buyer’s actual knowledge, no such actions or proceedings are
threatened, against Buyer before or by any court, arbitrator, administrative
agency or other governmental authority, which individually or in the aggregate,
are expected, in the reasonable judgment of Buyer, to materially and adversely
affect Buyer’s ability to carry out any of the transactions contemplated by any
of the Transaction Documents.

 

(v)     No Conflicts. Neither the execution and delivery of the Transaction
Documents to which Buyer is a party, compliance with the provisions thereof, nor
the carrying out of the transactions contemplated thereby to be carried out by
such party will result in (a) a breach or violation of (1) any material law or
governmental rule or regulation applicable to Buyer now in effect, (2) any
provision of any Buyer’s organizational documents, (3) any material judgment,
settlement agreement, order or decree of any court, arbitrator, administrative
agency or other governmental authority binding upon Buyer, or (4) any material
agreement or instrument to which Buyer is a party or by which Buyer or its
respective properties are bound; (b) the acceleration of any obligations of
Buyer; or (c) the creation of any lien, claim or encumbrance upon any properties
or assets of Buyer.

 

(vi)     No Misstatements, Etc. To Buyer’s knowledge, neither the
representations and warranties of Buyer stated in this Agreement, including the
Exhibits and the Schedules attached hereto, nor any certificate or instrument
furnished or to be furnished to Seller by Buyer in connection with the
transactions contemplated hereby, contains or will contain any untrue or
misleading statement of a material fact.

 

(vii)     Survival of Representations and Warranties; Updates. The
representations and warranties of Buyer in this Agreement shall not be merged
with the Deed at the Closing and shall survive the Closing for the period of one
(1) year.

 

10.     Covenants of Seller. Seller covenants with respect to the Facility as
follows:

 

(a)     Pre-Closing. Between the date of this Agreement and the Closing Date,
except as contemplated by this Agreement or with the prior written consent of
Buyer, which shall not be unreasonably withheld, conditioned or delayed:

 

(i)     Seller shall use its best efforts to cause the Operator to operate the
Facility diligently, in accordance with the Operator’s obligations under its
lease or other arrangement with Seller, and only in the ordinary course of
business.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 13 of 49

--------------------------------------------------------------------------------

 

 

(ii)     Seller shall use its best efforts to prevent the Operator from making
any material change in the operation of the Facility, and shall prevent the
Operator from selling or agreeing to sell any items of machinery, equipment or
other assets of the Facility, or otherwise entering into any agreement affecting
the Facility, except in the ordinary course of business;

 

(iii)     Seller shall use its best efforts to prevent the Operator from
entering into any Lease or Contract or commitment affecting the Facility, except
for Leases or Contracts entered into in the ordinary course of business;

 

(iv)     During normal business hours and consistent with Section 6(a) herein,
Seller shall provide Buyer or its designated representative with access to the
Facility upon prior notification and coordination with Seller and the Operator;
provided, Buyer shall not materially interfere with the operation of the
Facility. At such times Seller and the Operator shall permit Buyer to inspect
the books and records of the Facility;

 

(v)     Within five (5) business days following the execution of this Agreement
by the parties, Seller has delivered or make available to Buyer hard copies or
scanned PDF files of all of the Due Diligence Items which are in Seller’s
possession or control. All Due Diligence Items which have not previously been
delivered are identified as unavailable items (“Unavailable Items”). If any of
the Unavailable Items become available to Seller, Seller shall within five (5)
days of receiving such items, deliver such items to Buyer. If Buyer requests
additional items, in writing delivered by Buyer to Seller, Seller shall use its
commercially reasonable efforts to provide such information within five (5) days
of receipt of the request; and provided further, Seller shall continue to cause
Operator to deliver to Buyer following the expiration of the Due Diligence
Period, financial reports showing among other things information necessary to
determine EBITDAR (defined below) for the Facility for the trailing six (6)
month annualized operations at any given time. The term “EBITDAR” means
“earnings before interest, taxes, depreciation, amortization and rent and
reserves (reserves meaning additions to capital reserves).”

 

(vi)     Seller shall use its best efforts to prevent the Operator from moving
residents from the Facility, except (a) for health treatment purposes or
otherwise at the request of the resident, family member or other guardian or (b)
upon court order or the request of any governmental authority having
jurisdiction over the Facility;

 

(vii)     Seller shall use commercially reasonable efforts to cause the Operator
to retain the services and goodwill of the employees of the Operator until the
Closing;

 

(viii)     Seller shall maintain in force, or shall cause the Operator to
maintain in force, the existing hazard and liability insurance policies, or
comparable coverage, for the Facility as are in effect as of the date of this
Agreement;

 

(ix)     Seller shall, and shall cause the Operator, to file all returns,
reports and filings of any kind or nature, including but not limited to, cost
reports referred to in this Agreement, required to be filed by Seller or the
Operator on a timely basis and shall timely pay all taxes or other obligations
and liabilities or recoupments which are due and payable with respect to the
Facility in the ordinary course of business with respect to the periods Seller
or Operator operated the Facility;

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 14 of 49

--------------------------------------------------------------------------------

 

 

(x)     Seller shall cause the Operator (a) to maintain all required operating
licenses in good standing, (b) to operate the Facility in accordance with its
current business practices and (c) to promptly notify Buyer in writing of any
notices of material violations or investigations received from any applicable
governmental authority;

 

(xi)     Seller shall use commercially reasonable efforts to cause the Operator
to make all customary repairs, maintenance and replacements required to maintain
the Facility in substantially the same condition as on the date of Buyer’s
inspection thereof, ordinary wear and tear excepted;

 

(xii)     Seller shall promptly notify Buyer in writing of any Material Adverse
Change, as defined herein, of which Seller becomes aware in the condition or
prospects of the Facility including, without limitation, sending Buyer copies of
all surveys and inspection reports of all governmental agencies received after
the date hereof and prior to Closing, promptly following receipt thereof by the
Operator. For purposes of this Agreement, a “Material Adverse Change” shall
mean: (a) a decrease in the consolidated adjusted rolling six (6) month EBITDAR
of the Facility to less than One Million Four Hundred Fifty Thousand Dollars
($1,450,000) (b) loss of licensure, or (c) loss of Medicaid or Medicare
participation, or (d) any adverse action by a governmental agency which, with
the passage of time, would reasonably be expected to materially affect in a
negative manner licensure at the Facility, or any adverse action in the Facility
which would reasonably be expected to materially affect in a negative manner the
Facility’s participation or eligibility to participate in any Medicare,
Medicaid, or other Payor program, unless appropriate corrective action has been
taken by the Operator, in the ordinary course of business, or (e) failure to
settle with the appropriate governmental authority, or to satisfy on or before
the Closing (either directly with such governmental authority or by funds
escrowed by Seller for such purposes) all claims for reimbursements,
recoupments, taxes, fines or penalties which may be due to any governmental
authority having jurisdiction over the Facility, or (f) the occurrence of a
title or survey defect occurring after the date of this Agreement which would
reasonably be expected to adversely affect the ability of Buyer to operate the
skilled nursing and residential care facility for the elderly at the Facility or
to obtain financing for the Facility, or (g) the commencement of any third party
litigation which interferes with Seller’s ability to close the transactions
contemplated by this Agreement. In the event of any occurrence described in
clause (d) above, Operator shall deliver a copy of the Plan of Correction or
otherwise notify Buyer in writing of the planned action, and such Plan of
Correction or other corrective action which has been approved by the applicable
regulatory agency or agencies.

 

(xiii)     Seller agrees to use commercially reasonable efforts to cause the
Operator to remedy any compliance deficiency cited in any written notice from,
or in any settlement agreement or other Plan of Correction or other agreement
with, any state or federal governmental body, or in the event of state or
federal proceedings against Operator or the Facility, or receipt by the Operator
of such notice prior to the Closing Date, of any condition which would affect
the truth or accuracy of any representations or warranties set forth in this
Agreement by Seller; provided, however, in the event a physical plant deficiency
is cited which Seller has insufficient time to remedy before the Closing Date,
in accordance with the approval of the appropriate state or federal agency, then
the same shall be deemed remedied when the costs of correcting said Seller
identified deficiency (based upon reasonable estimates from established vendors
selected by Seller and Buyer and approved by Seller and by Buyer, in its
reasonable discretion) shall be held back in the Escrow at the Closing and not
released to Seller until such deficiency has been corrected by Buyer or Buyer’s
operator, and any remaining funds held in escrow after Buyer or Buyer’s operator
has been reimbursed for the cost of remedying the deficiency shall be released
to Seller; and, provided further, a non-physical plant deficiency which cannot
be remedied prior to the Closing, in accordance with the approval of the
appropriate state or federal agency, will be deemed to be remedied for purposes
of this Section if Operator develops a Plan of Correction addressing the
deficiency(ies) and such Plan of Correction is approved by the applicable State
agency.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 15 of 49

--------------------------------------------------------------------------------

 

 

(xiv)     Seller shall, at its cost and on or before Closing, obtain releases of
financing statements and tax and judgment liens affecting or relating to the
Facility which have been filed or recorded with the Office of the Oregon
Secretary of State and the appropriate County Recorder’s Office.

 

(xv)     Seller shall promptly comply with any notices of violations received
relating to the Facility and shall deliver to Buyer a copy of any such notice
received and evidence of compliance with such notice.

 

(b)     Closing. On or before the Closing Date, Seller shall deliver the
following documents to Escrow Agent relating to the Facility (“Closing
Documents”):

 

(i)     One (1) original executed Deed;

 

(ii)     Two (2) original executed counterparts of the bill of sale for the
Personal Property (“Bill of Sale”), an assignment of Seller’s interest in the
Contracts and Leases (“Assignment of Contracts and Leases”), and other
instruments of transfer and conveyance in form and substance to be agreed upon
prior to the expiration of the Due Diligence Period transferring and assigning
to Buyer the Real Property, Personal Property and the Intangibles to be
transferred as provided herein with respect to the Facility (“Instruments of
Assignment”);

 

(iii)     One (1) original executed certificate executed by Seller confirming
that to Seller’s actual knowledge on the Closing Date Seller’s representations
and warranties continue to be true and correct in all material respects, or
stating how such representations and warranties are no longer true and correct
(“Seller’s Confirmation”);

 

(iv)     All contractor’s and manufacturer’s guaranties and warranties, if any,
in Seller’s possession relating to the Facility (collectively, the
“Warranties”), which delivery will be made by leaving such materials at the
Facility; and

 

(v)     One (1) original executed FIRPTA Certificate, and one original or
facsimile copy of escrow agreements and other documents required by the Title
Company in connection with the transactions contemplated by this Agreement
(collectively, the “Title Company Documents”).

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 16 of 49

--------------------------------------------------------------------------------

 

 

11.     Covenants of Buyer. Buyer hereby covenants as follows:

 

(a)     Pre-Closing. Between the date hereof and the Closing Date, except as
contemplated by this Agreement or with the consent of Seller, Buyer agrees that
Buyer shall not take any action inconsistent with its obligations under this
Agreement or which could hinder or delay the consummation of the transaction
contemplated by this Agreement. Between the date hereof and the Closing Date,
Buyer agrees that Buyer shall not (i) make any commitments to any governmental
authority, (ii) enter into any agreement or contract with any governmental
authority or third parties, or (iii) alter, amend, terminate or purport to
terminate in any way any governmental approval or permit affecting the Real
Property, Personal Property or the Facility, which would be binding upon Seller,
the Facility, the Real Property or Personal Property after any termination of
this Agreement.

 

(b)     Closing. On or before the Closing Date, Buyer shall deposit the
following with Escrow Agent:

 

(i)     The Purchase Price in accordance with the requirements of this
Agreement;

 

(ii)     Two (2) original executed counterparts of each of the Instruments of
Assignment requiring Buyer’s signature;

 

(iii)     One (1) original executed certificate executed by Buyer confirming
that Buyer’s representations and warranties continue to be true and correct in
all material respects, or stating how such representations and warranties are no
longer true and correct (“Buyer’s Confirmation”); and

 

(iv)     One (1) executed counterpart of each of the Title Company Documents
requiring Buyer’s signature.

 

12.     Conditions to Closing.

 

(a)     Conditions to Buyer’s Obligations. All obligations of Buyer under this
Agreement are subject to the reasonable satisfaction and fulfillment, prior to
the Closing Date, of each of the following conditions. Any one or more of such
conditions may be waived in writing by Buyer.

 

(i)     Seller’s Representations, Warranties and Covenants.      Seller’s
representations, warranties and covenants contained in this Agreement or in any
certificate or document delivered in connection with this Agreement or the
transactions contemplated herein, shall be true at the date hereof and as of the
Closing Date as though such representations, warranties and covenants were then
again made, except to the extent that (a) Seller has provided to Buyer, prior to
the Closing, with supplemental Schedules in accordance with Section 8(p) herein
or (b) Buyer has discovered, or has been provided with written notice from
Seller, that a representation is untrue or inaccurate, and Buyer nevertheless
elects to close the transaction in the manner provided in Section 8(p) herein
despite such inaccuracy, whereupon it will have waived any right of recourse or
damages against Seller resulting from such inaccuracy.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 17 of 49

--------------------------------------------------------------------------------

 

 

(ii)     Seller’s Performance. Seller shall have performed all of its
obligations and covenants under this Agreement that are to be performed prior to
or at Closing.

 

(iii)     Damage and Condemnation. Prior to the Closing Date, no portion of the
Facility shall have been damaged or destroyed by fire or other casualty where
the estimate of damage to the Facility exceeds 20% of the Purchase Price, or
proceedings be commenced or threatened to take or condemn any material part of
the Real Property or improvements comprising the Facility by any public or
quasi-public authority under the power of eminent domain. A proceeding shall be
deemed to be “material” if such condemnation or taking (a) relates to the
material taking or closing of any right of access to the Real Property or
Facility, (b) cause the Real Property or Facility to become non-conforming with
then current legal requirements governing such Real Property or Facility, (c)
results in the loss of parking that is material to the operation of the
Facility, or (d) result in the loss of value in excess of 20% of the Purchase
Price, in Buyer’s reasonable judgment. If the Facility shall have been so
damaged or destroyed, Seller shall deliver prompt written notice of such
condemnation, damage or destruction to Buyer. In the event Buyer waives this
condition, by written notice to Seller within fifteen (15) business days of
receipt of notice of such proceeding, and the Closing occurs, Seller shall
assign to Buyer all its right to any insurance proceeds in connection therewith.
If proceedings shall be so commenced or threatened to take or condemn the Real
Property or the Facility or portion thereof prior to Closing, and if Buyer
waives this condition and the Closing occurs, Seller shall pay or assign to
Buyer all Seller’s right to the proceeds of any condemnation award in connection
thereof.

 

(iv)     Absence of Litigation.      No action or proceeding shall have been
instituted, threatened or, in the reasonable opinion of Buyer, is likely to be
instituted before any court or governmental body or authority the result of
which could prevent or make illegal the acquisition by Buyer of the Facility, or
the consummation of the transaction contemplated hereby, or which could
materially and adversely affect the Facility or the business or prospects of the
Facility.

 

(v)     No Material Adverse Change. No Material Adverse Change shall have
occurred in the Facility.

 

(vi)     Removal of Personal Property Liens. Seller shall have removed (or shall
have sufficient payoff or other documents to remove such liens at Closing) all
personal property liens which are related to the Facility and the Facility at
Closing shall be free and clear of all liens, claims and encumbrances other than
Permitted Exceptions.

 

(vii)     Title Insurance Policy. Title Company shall be prepared to issue the
(a) Owners Title Insurance Policy for the Facility as of the Closing Date, with
coverage in the amount of the Purchase Price, insuring Buyer as owner of the
Facility subject only to the Permitted Exceptions.

 

(viii)     Closing of the Operations Transfer Agreement.   Operator and New
Operator shall be prepared to consummate the closing of the Operations Transfer
Agreement concurrently with the Closing hereof.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 18 of 49

--------------------------------------------------------------------------------

 

 

(ix)     Buyer and New Operator’s Licensure. Buyer and New Operator, as
applicable, shall have received all necessary licenses, permits, certificates or
other governmental or regulatory approvals necessary to operate the Facility
effective upon the Closing.

 

(b)     Conditions to Seller’s Obligations. All obligations of Seller under this
Agreement are subject to the fulfillment, prior to the Closing Date, of each of
the following conditions. Any one or more of such conditions may be waived by
Seller in writing.

 

(i)     Buyer’s Representations, Warranties and Covenants. Buyer’s
representations, warranties and covenants contained in this Agreement or in any
certificate or document delivered in connection with this Agreement or the
transactions contemplated herein shall be true at the date hereof and as of the
Closing Date as though such representations, warranties and covenants were then
again made.

 

(ii)     Buyer’s Performance. Buyer shall have performed its obligations and
covenants under this Agreement that are to be performed prior to or at Closing.

 

(iii)     Absence of Litigation. No action or proceeding shall have been
instituted, threatened or, in the reasonable opinion of Seller, is likely to be
instituted before any court or governmental body or authority the result of
which could prevent or make illegal the acquisition by Buyer of the Facility, or
the consummation of the transaction contemplated hereby, or which could
materially and adversely affect the Facility or the business or prospects of the
Facility.

 

(iv)     No Actions. There shall be no action pending or recommended by the
appropriate state or federal agency to revoke, withdraw or suspend any license
to operate the Facility or the certification of the Facility, or any action of
any other type with regard to licensure or certification or with respect to
Medicare and Medicaid provider billing agreements necessary to operate the
Facility.

 

(v)     Closing of Operations Transfer Agreement. Operator and New Operator
shall be prepared to consummate the closing of the Operations Trasnfer Agreement
concurrently with the Closing hereof.

 

(vi)     Buyer and New Operator Licenses. Buyer and New Operator, as applicable,
shall have received all necessary licenses, permits, certificates or other
governmental or regulatory approvals necessary to operate the Facility effective
upon the Closing.

 

13.     Termination; Defaults.

 

(a)     Termination For Failure of Condition. Either party may terminate this
Agreement for non-satisfaction or failure of a condition to the obligation of
either party to consummate the transaction contemplated by this Agreement
(including, without limitation, Buyer’s election to disapprove the condition of
the title or Surveys pursuant to Section 14 herein), unless such matter has been
satisfied or waived by the date specified in this Agreement or by the Closing
Date (as same may be extended by the parties to allow the parties to satisfy or
waive conditions to close in the manner provided in this Agreement). In the
event of such a termination, Escrow Agent shall promptly return (i) to Buyer,
all funds of Buyer in its possession, including the Deposit and all interest
accrued thereon, and (ii) to Seller and Buyer, all documents deposited by them
respectively, which are then held by Escrow Agent. Thereafter, neither party
shall have any continuing obligation or liability to the other party except for
any such matters that expressly survive the Closing or termination of this
Agreement, as provided herein. The provisions of this Section 13(a) are intended
to apply only in the event of a failure of condition, as set forth herein, which
is not the result of a default by either party, but which shall not apply in the
event the non-terminating party is in default of its obligations under this
Agreement.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.

 

Page 19 of 49

--------------------------------------------------------------------------------

 

 

(b)     Termination For Cause.

 

(i)     If the Agreement is terminated by Seller because Buyer fails to
consummate the Closing as a result of a default by Buyer under this Agreement,
which is not cured within three (3) days after written notice from Seller,
Seller’s sole and exclusive remedy prior to the Closing Date shall be to
terminate this Agreement by giving written notice of termination to Buyer and
Escrow Agent, whereupon (a) Escrow Agent shall promptly release to Seller the
Deposit, and all interest accrued thereon, (b) Escrow Agent shall return to
Buyer and Seller all documents deposited by them respectively, which are then
held by Escrow Agent, (c) the parties shall be released and relieved of all
obligations to each other under this Agreement, except for provisions that
expressly survive termination as provided herein, (d) Buyer shall return to
Seller all documents received by it during the course of its Due Diligence and
(e) Buyer shall have no further right to purchase the Property or legal or
equitable claims against Seller (except for any breach by Seller of provisions
that survive termination) and/or the Property. Buyer shall have no liability to
Seller under any circumstances for any speculative, consequential or punitive
damages. Without limiting the other provisions of this Agreement, Buyer
acknowledges that the provisions of this Subsection are a material part of the
consideration being given to Seller for entering into this Agreement and that
Seller would be unwilling to enter into this Agreement in the absence of the
provisions of this Subsection. The provisions of this Subsection shall survive
any termination of this Agreement. With respect to any action by Seller against
Buyer or by Buyer against Seller commenced after the Closing Date, Seller and
Buyer expressly waive any right to any speculative, consequential, punitive or
special damages including, without limitation, lost profits. The parties
acknowledge and agree that Seller’s actual damages as a result of Buyer’s
default would be difficult or impossible to ascertain and that the deliveries
and payments provided for in clause (a) herein constitute reasonable
compensation for its actual damages. Promptly following Escrow Agent’s receipt
of written notice from Seller that this Agreement has been terminated because of
a default by Buyer, Escrow Agent shall cancel the Escrow created for this
transaction. Seller and Buyer acknowledge that they have read and understand the
provisions of this Section 13(b)(i) and by their initials below agree to be
bound by its terms.

 

 

Seller’s Initials

 

Buyer’s Initials

 

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.

 

Page 20 of 49

--------------------------------------------------------------------------------

 

 

(ii)     If this Agreement is terminated by Buyer because (i) Seller has
defaulted in the performance of its obligations under this Agreement, or (ii)
Seller refuses to consummate the Closing, after Buyer has (A) timely met, and
continues to meet, all of Buyer’s obligations under this Agreement and (B)
waived or accepted all conditions of Buyer to the Closing, then unless Buyer has
defaulted in its obligations under this Agreement, Buyer’s sole and exclusive
remedies prior to the Closing Date shall be either: (1) to terminate this
Agreement by giving written notice of termination to Seller and Escrow Agent and
pursue any and all remedies for Buyer’s out-of-pocket costs (including
attorneys’ fees and court costs), attributable to the termination of this
Agreement, provided however, that Seller shall have no liability to Buyer under
any circumstances for any speculative, consequential or punitive damages, and
provided further that if such default by Seller was outside the reasonable
control of Seller, Seller shall only be liable for Buyer’s out-of-pocket costs
not to exceed Forty Thousand Dollars ($40,000), whereupon (a) Escrow Agent shall
promptly return to Buyer the Deposit, and all interest accrued thereon, (b)
Escrow Agent shall return to Seller and Buyer all documents deposited by them
respectively, which are then held by Escrow Agent, (c) Buyer shall have no
further right to purchase the Property or legal or equitable claims against
Seller (except for any breach by Seller of provisions that survive termination)
and/or the Property; and (d) Buyer shall return to Seller all documents received
by it during the course of its Due Diligence, or (2) to pursue the remedy of
specific performance of Seller’s obligation to perform its obligations under
this Agreement, provided, (a) any such suit for specific performance is filed
within forty-five (45) days after the then scheduled Closing Date, and (b) Buyer
is ready, willing and able to consummate the Closing as required herein. Seller
shall have no liability to Buyer under any circumstances for any speculative,
consequential or punitive damages. Without limiting the other provisions of this
Agreement, Seller acknowledges that the provisions of this Subsection are a
material part of the consideration being given to Buyer for entering into this
Agreement and that Buyer would be unwilling to enter into this Agreement in the
absence of the provisions of this Subsection. The provisions of this Subsection
shall survive any termination of this Agreement. With respect to any action by
Buyer against Seller or by Seller against Buyer commenced after the Closing
Date, Buyer and Seller expressly waive any right to any speculative,
consequential, punitive or special damages including, without limitation, lost
profits. Seller and Buyer acknowledge that they have read and understand the
provisions of this Section 13.2(b) and by their initials below agree to be bound
by its terms.

 

 

Seller’s Initials

 

Buyer’s Initials

 

 

(c)     General.

 

(i)     Upon any termination of this Agreement, Buyer shall return to Seller all
of the Due Diligence Items received by Buyer from Seller including all copies
thereof prepared by Seller or Buyer; and

 

(ii)     In the event a party elects to terminate this Agreement such party
shall deliver a notice of termination to the other party.

 

14.     Surveys and Title Commitments.

 

(a)     Seller has previously ordered a title commitment (the “Title
Commitment”) covering the Real Property and the Facility dated prior to the date
of this Agreement, together with legible copies of any and all instruments
referred to in the Title Commitments as constituting exceptions to title of the
Real Property. Immediately upon execution and delivery of this Agreement, Seller
shall order updates of the Title Commitment, together with legible copies of any
and all instruments (“Title Documents”) referred to in the Title Commitment as
constituting exceptions to title and shall deliver all such documents to Buyer
along with all other Due Diligence Items.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 21 of 49

--------------------------------------------------------------------------------

 

 

(b)     Seller shall have delivered to Buyer a copy of the existing boundary
line and/or as built surveys, if any, in Seller’s possession for the Facility
(“Survey”) in accordance with Section 10(a)(v) herein. Buyer shall be
responsible for obtaining an update of the Survey or new survey, at Buyer’s sole
cost (“New Survey”). On or before ten (10) business days following receipt of
the updated Title Commitment, Title Documents and Survey, Buyer shall notify
Seller and the Title Company (“Buyer’s Title Notice”) of any objections which
Buyer may have to the Title Commitment and/or Survey. If Buyer objects to any
matters (other than the Permitted Exceptions, as defined herein) which, in
Buyer’s determination, might adversely affect the ability of Buyer to operate
the Facility, Seller shall use its reasonable business efforts to cure same, but
shall not be obligated to cure matters other than to obtain the release (at
Closing) of the existing mortgage and other monetary liens caused by Seller
which may be released by payment of the mortgage payoff or lien amount from
Seller’s Closing proceeds (collectively, “Monetary Liens”). If Seller delivers
written notice to Buyer (“Seller’s Title Notice”), on or before ten (10)
business days following receipt of the Buyer’s Title Notice, that Seller is
unable or unwilling to cure such objections, or if, for any reason, Seller is
unable to convey title in accordance with the requirements of this Agreement,
Buyer shall have an additional period of three (3) business days following its
receipt of Seller’s Title Notice in which to deliver written notice to Seller
(“Buyer’s Second Title Notice”) either (i) to waive such objections (in which
event the items objected to and uncured shall be deemed Permitted Exceptions)
and to accept such title in the condition that Seller is able to convey, or (ii)
terminate this Agreement by written notice to Seller. Failure of Buyer to
deliver Buyer’s Second Title Notice shall be deemed to constitute Buyer’s
approval of the state of title. Buyer shall, promptly following the execution of
this Agreement, commence to use its best efforts to obtain the New Survey as
soon as practicable. Notwithstanding the foregoing provisions of this
Subsection (b), Buyer shall have the right to object, promptly upon learning of
any such new matters during the Due Diligence Period, to any matters raised in
the New Survey which were not addressed in the Survey, and the parties shall
cooperate with the Title Company, during the Due Diligence Period and as
promptly as possible following the delivery of Buyer’s objections to such new
matters in the New Survey, to resolve any such matters to Buyer’s satisfaction.
The Due Diligence Period shall not be extended for resolution of any such
matters in the New Survey.

 

15.     Cooperation. Following the execution of this Agreement, Buyer and Seller
agree that if any event should occur, either within or without the knowledge or
control of Buyer or Seller, which would prevent fulfillment of the conditions to
the obligations of any party hereto to consummate the transaction contemplated
by this Agreement, each such party shall use reasonably commercial efforts to
cure or to cause the cure of the same as expeditiously as possible. In addition,
each party shall cooperate fully with each other in preparing, filing,
prosecuting, and taking any other actions with respect to, any applications,
requests, or actions which are or may be reasonable and necessary to obtain the
consent of any governmental instrumentality or any third party or to accomplish
the transaction contemplated by this Agreement.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 22 of 49

--------------------------------------------------------------------------------

 

 

16.     Indemnification.

 

(a)     Indemnification Provisions.

 

(i)     Subject to the limitation on damages contained in Section 13(ii)(b)
hereof, Seller hereby agrees to indemnify, protect, defend and hold harmless
Buyer and its officers, directors, members, shareholders, tenants, successors
and assigns, harmless from and against any and all claims, demands, obligations,
losses, liabilities, damages, recoveries and deficiencies (including interest,
penalties and reasonable attorneys’ fees, costs and expenses) which any of them
may suffer as a result of: (A) any breach of or inaccuracy in the
representations and warranties, or breach, non-fulfillment or default in the
performance of any of the conditions, covenants and agreements, of Seller
contained in this Agreement or in any certificate or document delivered by
Seller pursuant to any of the provisions of this Agreement, unless Seller cures
such matter in the manner provided in Section 8(p) herein or (B) the failure to
discharge any federal, state or local tax liability, or to pay any other
assessments, recoupments, claims, fines, penalties or other amounts or
liabilities accrued or payable with respect to any activities of Seller prior to
the Closing Date (whether brought before or after the Closing Date), or (C) any
obligation which is expressly the responsibility of Seller under this Agreement,
or (D) any amounts required to cure citation violations issued by any state or
federal health or human services authority on the Facility relating to any
period prior to the Closing Date (whether brought before or after the Closing
Date), or (E) any claim by any employee of Seller (whether brought before or
after the Closing Date), or (F) the existence against the Real Property of any
mechanic’s or materialmen’s claims resulting from the action or inaction of
Seller or anyone acting under authority of Seller, or (G) any other cost, claim
or liability arising out of or relating to events (other than as a result of the
actions of Buyer or Buyer’s Consultants) or Seller’s ownership, operation or use
of the Facility occurring prior to the Closing Date. Any amount due under the
aforesaid indemnity shall be due and payable by Seller within thirty (30) days
after demand thereof. Seller shall have the right to contest any such claims,
liabilities or obligations as provided herein.

 

(ii)     Subject to the limitation on damages contained in Section 13(b)(i)
hereof, Buyer hereby agrees to indemnify, protect, defend and hold harmless
Seller and its officers, directors, members, shareholders and tenants harmless
from and against any and all claims, demands, obligations, losses, liabilities,
damages, recoveries and deficiencies (including interest, penalties and
reasonable attorneys’ fees, costs and expenses) which any of them may suffer as
a result of: (A) any breach of or inaccuracy in the representations and
warranties, or breach, non-fulfillment or default in the performance of any of
the conditions, covenants and agreements, of Buyer contained in this Agreement
or in any certificate or document delivered by Buyer pursuant to any of the
provisions of this Agreement, unless Buyer cures such matter in the manner
provided in Section 8(p) herein, (B) the failure to discharge any federal,
state, or local tax liability, or to pay monetary liens or other assessments,
recoupments, claims, fines, penalties, or other amounts or liabilities accrued
or payable with respect to any activities of Buyer following the Closing Date,
or (C) the existence against the Real Property of any mechanic’s or
materialmen’s claims arising from actions of Buyer or Buyer’s Consultants, or
(D) any obligation which is expressly the responsibility of Buyer under this
Agreement or (E) any other cost, claim or liability arising out of or relating
to events or Buyer’s Ownership, operation or use of the Property or the Facility
occurring on or after the Closing Date. Any amount due under the aforesaid
indemnity shall be due and payable by Buyer within thirty (30) days after demand
therefor. Buyer shall have the right to contest any such claims, liabilities or
obligations as provided herein.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 23 of 49

--------------------------------------------------------------------------------

 

 

(iii)     The parties intend that all indemnification claims be made as promptly
as practicable by the party seeking indemnification (the “Indemnified Party”).
Whenever any claim shall arise for indemnification hereunder, the Indemnifying
Party shall promptly notify the party from whom indemnification is sought (the
“Indemnitor”) of the claim, and the facts constituting the basis for such claim
(the “Indemnification Claim”). Failure to notify the Indemnitor will not relieve
the Indemnitor of any liability that it may have to the Indemnified Party,
except to the extent the defense of such action is materially prejudiced by the
Indemnified Party’s failure to give such notice.

 

(iv)     An Indemnitor shall have the right to defend against an Indemnification
Claim, with counsel of its choice reasonably satisfactory to the Indemnified
Party, if (a) within fifteen (15) days following the receipt of notice of the
Indemnification Claim the Indemnitor notifies the Indemnified Party in writing
that the Indemnitor will indemnify the Indemnified Party from and against the
entirety of any damages the Indemnified Party may suffer resulting from,
relating to, arising out of, or attributable to the Indemnification Claim, (b)
the Indemnitor provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnitor will have the financial
resources to defend against the Indemnification Claim and pay, in cash, all
damages the Indemnified Party may suffer resulting from, relating to, arising
out of, or attributable to the Indemnification Claim, (c) the Indemnification
Claim involves only money damages and does not seek an injunction or other
equitable relief, (d) settlement of, or an adverse judgment with respect to, the
Indemnification Claim is not in the good faith judgment of the Indemnified Party
likely to establish a precedential custom or practice materially adverse to the
continuing business interests of the Indemnified Party, and (e) the Indemnitor
continuously conducts the defense of the Indemnification Claim actively and
diligently.

 

(v)     So long as the Indemnitor is conducting the defense of the
Indemnification Claim in accordance with Section 16(a)(iv), then (a) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Indemnification Claim, (b) the Indemnified
Party shall not consent to the entry of any order or finalization of any
tentative settlement, the only condition of which is the consent of the
Indemnified Party thereto, with respect to the Indemnification Claim without the
prior written consent of the Indemnitor (not to be withheld unreasonably), and
(c) the Indemnitor will not consent to the entry of any order or finalization of
any tentative settlement, the only condition of which is the consent of the
Indemnified Party thereto, with respect to the Indemnification Claim without the
prior written consent of the Indemnified Party (not to be unreasonably withheld
or delayed, provided that it will not be deemed to be unreasonable for an
Indemnified Party to withhold its consent with respect to (1) any breach of any
law, order or permit, (2) any violation of the rights of any person, or (3) any
matter which Indemnified Party believes could have a material adverse effect on
any other actions to which the Indemnified Party or its Affiliates are party or
to which Indemnified Party has a good faith belief it may become party.
Notwithstanding the foregoing provisions of this Subsection (v), if Indemnified
Party refuses its consent to any of the matters set forth in clauses (1) through
(3) above, the indemnity amount shall be determined as if such consent had been
given and Indemnitor shall pay over to the Indemnified Party such amount and be
absolved from any further obligation as to that particular claim; Indemnified
Party may then resolve the claim in the manner it sees fit without further
recourse against Indemnitor.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 24 of 49

--------------------------------------------------------------------------------

 

 

(vi)     Each party hereby consents to the non-exclusive jurisdiction of any
governmental body, arbitrator, or mediator in which an action is brought against
any Indemnified Party for purposes of any Indemnification Claim that an
Indemnified Party may have under this Agreement with respect to such action or
the matters alleged therein, and agrees that process may be served on such party
with respect to such claim anywhere in the world, provided however, that any
venue relating to any claim or proceeding arising out of this Agreement or any
other agreement between Sellers and Buyer shall be the State of Oregon and the
laws of the State of Oregon shall apply.

 

(b)     Insurance Proceeds. In determining the amount of damages for which
either party is entitled to assert an Indemnification Claim, the amount of any
such claims or damages shall be determined after deducting therefrom the amount
of any insurance coverage or proceeds or other third party recoveries received
by such other party in respect of such damages. If an indemnification payment is
received by the Indemnified Party in respect of any damages and the Indemnified
Party later receives insurance proceeds or other third party recoveries in
respect of such damages, the Indemnified Party shall immediately pay to the
Indemnifying Party a sum equal to the lesser of the actual amount of net
insurance proceeds or other third party recoveries (remaining after recovery
costs and expenses) or the actual amount of the indemnification payment
previously paid by or on behalf of the Indemnified Party.

 

(c)     No Incidental, Consequential and Certain Other Damages. An Indemnitor
shall not be liable to an Indemnified Party for incidental, consequential,
enhanced, punitive or special damages unless such damages are included in a
third-party claim and such Indemnified Party is liable to the third party
claimant for such damages.

 

(d)     No Waiver of Rights or Remedies.

 

Each Indemnified Party’s rights and remedies set forth in this Agreement shall
survive the Closing or other termination of this Agreement, shall not be deemed
waived by such Indemnified Party’s consummation of the Closing of the sale
transactions (unless the Indemnified Party has knowledge of the existence of an
Indemnification Claim at Closing and decides to proceed with Closing) and will
be effective regardless of any inspection or investigation conducted by or on
behalf of such Indemnified Party or by its directors, officers, employees, or
representatives or at any time (unless such inspection or investigation reveals
the existence of an Indemnified Claim and such party proceeds with Closing),
whether before or after the Closing Date.

 

(e)     Other Indemnification Provisions. A claim for any matter not involving a
third party may be asserted by notice to the Party from whom indemnification is
sought.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 25 of 49

--------------------------------------------------------------------------------

 

 

17.     Dispute Resolution. In any dispute arising out of this Agreement the
parties shall proceed as follows:

 

(a)     Mandatory Mediation. In the event there is any dispute between the
parties to this Agreement relating in any way to this Agreement, the parties
must mediate such dispute before commencement of any legal action. No party to
this Agreement can bring legal action against another party to this Agreement
without first participating in mediation, unless one party refuses to submit to
mediation and legal action is brought to specifically enforce this mandatory
mediation provision of this Agreement. If the parties cannot agree upon the
person to act as the mediator, then the U.S. Arbitration and Mediation Service
of Portland, Oregon shall select a person to act as the mediator. The mediator’s
charges and expenses shall be split by the parties on a 50/50 basis. The
mediation fees and costs do not include each party’s attorney fees and costs.
Each party shall be responsible for his or her own attorney fees and costs at
mediation. Those costs may not be assessed against the other party if the other
party is the prevailing party. If the dispute cannot be resolved at mediation
either party may then proceed to arbitration as provided in Section 17(b) of
this Agreement.

 

(b)     Arbitration. In the event any disagreement, difference or controversy
shall arise between or among the parties relating to or arising out of or under
this Agreement, including any tort claims, and the parties to the controversy
cannot mutually agree upon the resolution thereof, and the mediation provided
for herein does not provide a resolution, then such disagreement, difference or
controversy shall be determined by arbitration under the rules of the U.S.
Arbitration and Mediation Service of Portland, Oregon. Any award made by the
arbitrator shall be final, binding and conclusive upon the parties to the
arbitration and those claiming under them. The arbitrator shall have no power to
make any award inconsistent with or contrary to the terms and provisions of this
Agreement. The cost and expenses of any arbitration shall be paid by the parties
on a 50/50 basis. Any party to the arbitration may file any final arbitrator
award as a judgment in the Circuit Court of the State of Oregon for Marion
County and in the appropriate court in any other county of the State of Oregon
or any other state where any party to the arbitration maintains such party’s
residence, principal place of business or real property.

 

18.     Notices. Any notice, request for consent or approval, election or other
communication provided for or required by this Agreement shall be in writing and
shall be delivered by hand, by air courier service, postage prepaid (certified
with return receipt requested), fax transmission or electronic transmission
followed by delivery of the hard copy of such communication by air courier
service or mail as aforesaid, addressed to the person to whom such notice is
intended to be given at such address as such person may have previously
furnished in writing to the such party’s last known address. Until receipt of
written notice to the contrary, the parties’ addresses for notices shall be:

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 26 of 49

--------------------------------------------------------------------------------

 

 

To Buyer:

Summit Healthcare REIT, Inc.

2 South Pointe Drive, Suite 100

Lake Forest, CA 92630

Attention: Kent Eikanas

Phone: 949-535-1923

Email: keikanas@summithealthcarereit.com

   

With a Copy to:

Seubert French Frimel & Warner LLP

1075 Curtis Street

Menlo Park, CA 94025

Attention: Rachel Rosati Warner

Phone: 650-322-2919

Email: rachel@sffwlaw.com

   

To Seller:

Whitbrit, LLC

175 S. Legend Tree Drive

Liberty Lake, WA 99019

Attention: Art Werner

Phone: 509-892-5338

Email: artwerner@msn.com

   

With a Copy to Seller’s Counsel:

Oregon Law Group, P.C.

1675 SW Marlow Avenue, Suite 404

Portland, OR 97225

Attention: Chris Riha

Phone: 971-285-4263

Email: chris@oregonlawgroup.com

 

19.     Sole Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transactions contemplated herein, and
all prior or contemporaneous oral agreements, understandings representations and
statement, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

20.     Assignment; Successors. Neither party shall assign this Agreement
without the prior written consent of the other; provided, however, Buyer may
assign all of its rights, title, liability, interest and obligation pursuant to
this Agreement to one or more entities owned, controlled by or under common
control with Buyer. Subject to the limitations on assignment set forth above,
all the terms of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by and against the heirs, successors and assigns of the
parties hereto.

 

21.     Severability. Should any one or more of the provisions of this Agreement
be determined to be invalid, unlawful or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby and each such provision shall be
valid and remain in full force and effect.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 27 of 49

--------------------------------------------------------------------------------

 

 

22.     Risk of Loss. Until the Closing Date, Seller shall bear the risk of loss
for the Facility. From and after the Closing Date, the risk of loss of the
Facility shall be borne by Buyer.

 

23.     Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or Legal Holiday. As used
herein, the term “Legal Holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed in the State of
Oregon for observance thereof.

 

24.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which together
shall be deemed to constitute one and the same instrument. Facsimile signature
pages or electronically transmitted signature pages shall constitute original
counterparts for all purposes.

 

25.     Covenant Not to Compete; Non-Solicitation of Employees. For a period of
three (3) years following the Closing Date, Seller, agrees (i) not to own,
manage, lease or operate a long term skilled nursing home facility which is
located within a five (5) mile radius of the Facility, and (ii) not to solicit
the transfer of patients or residents of the Facility to any long term care
skilled nursing home facility, assisted living facility and/or residential care
facility for the elderly which is managed, leased or operated by any entity
owned and/or controlled by Seller or such individual within a five (5) mile
radius of the Facility.

 

26.     Intentionally Deleted.

 

27.     Exhibits and Schedules. To the extent that one or more Exhibits or
Schedules are not attached to this Agreement at the time this Agreement is
executed, Seller and Buyer agree that this Agreement is not rendered
unenforceable by reason of such fact. Seller shall provide such exhibits to
Buyer during the Due Diligence Period as promptly as possible in order to allow
the parties to agree upon such Exhibits and Schedules and to afford Buyer
adequate time in which to complete its due diligence review prior to the
expiration of the Due Diligence Period.

 

28.     Prevailing Party. Subject to the limitations as otherwise set forth in
this Agreement, if an action shall be brought on account of any breach of or to
enforce or interpret any of the terms, covenants or conditions of this
Agreement, the prevailing party shall be entitled to recover from the other
party, as part of the prevailing party’s costs, reasonable attorney’s fees, the
amount of which shall be fixed by the court and shall be made a part of any
judgment rendered.

 

29.     Time is of the Essence. Time is of the essence of this Agreement.

 

30.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon.

 

PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc. 

 

Page 28 of 49

--------------------------------------------------------------------------------

 

 

31.     Seller’s Tax Deferred Exchange. Seller may desire to effect a
tax-deferred exchange with respect to its disposition of all or a portion of the
Property (“Seller’s Exchange”) pursuant to Section 1031 of the Internal Revenue
Code. Seller’s Exchange will be structured by Seller at its sole cost and
expense and Buyer will have no obligation to acquire or enter into the chain of
title to any property other than the Property. Buyer’s sole obligation in
connection with Seller’s Exchange shall be to review and execute certain
documentation necessary in order to effectuate Seller’s Exchange in accordance
with the foregoing and the applicable rules governing such exchanges. Buyer’s
cooperation with Seller’s Exchange shall not affect or diminish Buyer’s rights
under this Agreement, delay the closing of this Agreement or be construed as
Buyer’s warranty that Seller’s Exchange in fact complies with Section 1031 of
the Internal Revenue Code. Buyer shall have the right to review and reasonably
approve any documents to be executed by Buyer in connection with Seller’s
Exchange. Acceptance of title to the Property from Seller’s designated
intermediary shall not modify Seller’s representations, warranties and covenants
to Buyer under this Agreement or the survival thereof pursuant to this
Agreement. The Warranty Deed and all closing documents shall run directly
between Seller and Buyer. Seller shall indemnify and hold Buyer harmless from
and against any and all claims, liabilities, losses, damages, costs and expenses
(including reasonable attorneys’ fees but excluding costs incurred to review the
exchange documents) arising from Seller’s Exchange (other than what would have
been applicable under this Agreement without Seller’s Exchange) which
indemnification obligation shall survive the Close of Escrow. Seller is relying
solely upon the advice and counsel of professionals of Seller’s choice in
structuring, executing and consummating Seller’s Exchange.

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 29 of 49

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement by parties
legally entitled to do so as of the day and year first set forth above.

 

 

 

“SELLER”:

 

 

 

 

 

 

WHITBRIT, LLC,

 

 

an Oregon limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Arthur L. Werner

 

 

 

 

 

 

 

Member

 

 

 

 

 

 

 

 

 

 

“BUYER”:

 

 

 

 

 

 

SUMMIT HEALTHCARE REIT, Inc.,

 

 

a Maryland corporation

 

 

 

 

 

       

 

By:

/s/ Kent Eikanas

 

 

 

Kent Eikanas

 

 

 

President

 

 

 



PURCHASE AND SALE AGREEMENT

Gateway / Summit Healthcare REIT, Inc.



 

Page 30 of 49

--------------------------------------------------------------------------------

 

 

LIST OF EXHIBITS

 

 

 

A.

Legal Descriptions of Real Property

 

B.

Permitted Exceptions

 

C.

Operations Transfer Agreement

 

1.

Form of Deed

 

 
LIST OF EXHIBITS 

--------------------------------------------------------------------------------

 

 

LIST OF SCHEDULES

 

 

 

Schedule l(a)

List of Facility, Operator

 

Schedule 1(c)

Personal Property

 

Schedule 1(g)

Capital Improvements

 

Schedule 3

Allocation of Purchase Price

 

Schedule 8(a)(v)

Claims, Litigation

 

Schedule 8(b)

Violations

 

Schedule 8(d)

Hazardous Substances

 

Schedule 8(f)

Leases and Contracts

 

Schedule 8(j)

Matters relating to Licensure

 

Schedule 8(k)

Matters relating to Reports and Reimbursements

 

Schedule 8(l)

Surveys, Cost Reports, Private Rates, Census and Licensed Beds

 

Schedule 8(m)

Occupied Beds; Rates

 

 
LIST OF SCHEDULES 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Lots 19 and the eastern 177 feet of Lot 20 of the duly recorded plat of HUDSON
ACRES. situated in the SE Quarter of Section 33, Township 1 North, Range 2 East,
W.M., City of Portland, Multnomah County, Oregon.

 

Tax Lot Numbers R184498 and R184500

 

 
EXHIBIT A 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

PERMITTED EXCEPTIONS

 

[To be Determined]

 

 
EXHIBIT B 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1(a)

 

FACILITY; LICENSED BEDS

 

 

 

Facility

Licensed Nursing Beds

 

 
SCHEDULE 1(a) 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1(c)

 

PERSONAL PROPERTY

 

 
SCHEDULE 1(c) 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1(g)

 

CAPITAL IMPROVEMENTS

 

 
SCHEDULE 1(g) 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

ALLOCATION OF PURCHASE PRICE

 

 

 

 

Furniture, Fixtures and Equipment - $300,000

 

 

Land - $100,000

 

 

Improvements - $10,850,000

 

 
Schedule 3 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8(a)(v)

 

CLAIMS, LITIGATION

 

 
Schedule 8(a)(v) 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8(b)

 

VIOLATIONS

 

 
SCHEDULE 8(b) 

--------------------------------------------------------------------------------

 

  

SCHEDULE 8(d)

 

HAZARDOUS SUBSTANCES

 

 
SCHEDULE 8(d)  

--------------------------------------------------------------------------------

 

 

SCHEDULE 8(f)

 

LEASES AND CONTRACTS

 

 
SCHEDULE 8(f)  

--------------------------------------------------------------------------------

 

 

SCHEDULE 8(j)

 

MATTERS RELATING TO LICENSURE

 

 
SCHEDULE 8(j)  

--------------------------------------------------------------------------------

 

 

SCHEDULE 8(k)

 

MATTERS RELATING TO REPORTS AND REIMBURSEMENTS

 

 
SCHEDULE 8(k)  

--------------------------------------------------------------------------------

 

 

SCHEDULE 8(l)

 

SURVEYS, COST REPORTS, PRIVATE RATES, CENSUS AND LICENSED BEDS

 

 
SCHEDULE 8(l)  

--------------------------------------------------------------------------------

 

 

SCHEDULE 8(m)

 

OCCUPIED BEDS; RATES

 

 
SCHEDULE 8(m)  

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

After recording, return to

    Grantee          

Until a change is requested, all tax statements shall be sent to the following
address:

 

       

 

STATUTORY SPECIAL WARRANTY DEED

(ORS 93.855)

 

______________________________, whose address is _________________, Oregon
__________, Grantor, conveys and specially warrants to
_____________________________, whose address is _______________________________,
Grantee, the following described real property situated in _______________
County, State of Oregon, free of encumbrances created or suffered by the Grantor
except as specifically set forth herein:

 

See Exhibit A attached hereto and made a part hereof by this reference:

 

The true consideration for this conveyance is $_________________.

 

SUBJECT TO:

 

 

1.

Proceedings by a public agency which may result in taxes or assessments or
notices of such proceedings, whether or not shown by the records of such agency
or by the public records.

 

 

2.

Easements, liens, encumbrances, interests, or claims thereof which are not shown
by the public records; any facts, rights, interest, or claims which are not
shown by the public records but which could be ascertained by an inspection of
the land or by making inquiry of persons in possession thereof.

 

 

3.

Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or
any other facts which a correct survey would disclose and which are not shown by
the public records.

 

 
 

--------------------------------------------------------------------------------

 

 

 

4.

The rights of the public in and to that portion of the herein described property
lying within the limits of public roads, streets, highways, or right-of ways.

 

 

5.

Unpatented mining claims; reservations or exceptions in patents or in acts
authorizing the issuance thereof; water rights, claims or title to water,
whether or not shown by the public records.1

 

BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED
IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO
THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY
ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE
APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO INQUIRE ABOUT THE
RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010.

 

DATED this ____ day of _____________________, 2014.

 

 

 

GRANTOR:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

     

 

By:

 

 

 

 

--------------------------------------------------------------------------------

1 To additionally be subject to all Permitted Encumbrances

 

 

 

--------------------------------------------------------------------------------

 

 

STATE OF OREGON                           )

) ss.

County of _____________              )

 

This instrument was acknowledged before me on the      ___ day of
________________, 2014, by ____________________________________________ (name of
person) as (type of authority, e.g. officer, managing member,
ect.)___________________, of______________________________, on behalf of which
this instrument was executed.

 

 

 

NOTARY PUBLIC FOR OREGON

 

My Commission Expires:

 